The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "another portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the Examiner whether this “another portion” refers to the first portion or another portion of Claim 7, or a third portion separate altogether.

	Regarding claims 9-11, the claims refer to the cache of claim 7.  Claim 7 contains  three separate modes of operation, where only a single mode of operation is selected from the three.  Only mode (b) introduces a cache limitation.  Claims 9-11 would not have proper antecedent basis should options (a) or (c) be chosen.  As such, for purposes of examination, the Examiner will interpret claims 9-11 in light of option (b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 7-12 are not limited to tangible embodiments.  In view of applicants' disclosure, specification page 21, paragraph [0055], the medium is not limited to tangible embodiments, instead being defined as including both tangible embodiments (e.g., ROMs, RAMs) and intangible embodiments (e.g., propagation media).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory."



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/095,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as currently filed read upon the previously filed and patented claim language.  Claim 1 is shown here as an example.
Application 17/856,947
Patent 10/095618
1.  An apparatus, comprising: a memory card, comprising:
a)    a volatile memory device;
b)    a non volatile memory device, the memory card being configurable to implement a first portion of the storage space of the non volatile memory device as system memory;

c)    a controller to manage, upon a power down event, the transfer of information from the volatile memory device into a second portion of the storage space of the non volatile memory device.
1.  An apparatus, comprising: a memory card, comprising:
a)    a volatile memory device;
b)    a non volatile memory device, the memory card comprising configuration circuitry  to cause the memory card to implement a first portion of the storage space of the non volatile memory device as system memory;
c)    a controller to manage, upon a power down event, the transfer of information from the volatile memory device into a second portion of the storage space of the non volatile memory device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 12-14, and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peddle et al. (US# 2015/0046625).

Regarding claim 1, Peddle et al. teaches an apparatus, comprising: a memory card, comprising:
a)    a volatile memory device (DRAM);

b)    a non volatile memory device (NAND flash), the memory card being configurable to implement a first portion of the storage space of the non volatile memory device as system memory (main flash storage area);
c)    a controller to manage, upon a power down event, the transfer of
information from the volatile memory device into a second portion (spare blocks) of the storage space of the non volatile memory device [para 0114, 0115].

Regarding claim 2, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as system memory [para 0117, lines 5-6].

 Regarding claim 4, Peddle et al. teaches wherein the memory card is configurable to implement the first portion of the storage space of the non volatile memory devices as mass storage [para 0041, lines 7-11].

Regarding claim 5, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as a cache [para 0041, lines 17-36].

Regarding claim 6, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as a cache for the first portion of the storage space of the non volatile memory device [para 0041, lines 17-36].

Regarding claim 7, Peddle et al. teaches at least one machine readable medium containing program code that when processed by a computing system causes the computing system to perform a method, comprising:
recognizing that a memory card having a volatile memory device and a non volatile memory device has been plugged into a memory channel [para 0026; para 0041, lines 7-12];controller uses logical addressing for flash and ram], the memory card being designed to automatically save content of the volatile memory device into a first portion of the storage space of the non volatile memory device upon a power down event [main flash area];
configuring the memory card to implement a mode of operation for the memory card that is selected from the group consisting of:
a)    another portion of the storage space of the non volatile memory device is to behave as system memory [spare blocks, para 0114, 0115];
b)    another portion of the storage space of the non volatile memory device is to behave as system memory and the volatile memory device is to behave as a cache [para 0041, lines 17-36];


c) another portion of the storage resources of the non volatile memory device is to behave as mass storage [para 0041, lines 7-11].

Regarding claim 8, Peddle et al. teaches wherein the memory channel is part of a multi-level system memory [para 0114;  bus channels move data between flash and RAM, which comprise multi-level memory system].

Regarding claim 12, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as system memory para 0041, lines 17-36].

Regarding claim 13, Peddle et al. teaches a computing system, comprising:
a)    one or more processors [Fig. 1];
b)    a memory controller coupled to the one or more processors [Fig. 1, 2];
c)    a memory channel coupled to the memory controller [Fig. 1, 2; buses connecting controllers to memory devices].-Filed via EFS-WEB
d) a memory card [Fig. 2] coupled to the memory channel, the memory card comprising:
i)    a volatile memory device;
ii)    a non volatile memory device, the memory card being configurable to implement a first portion of the storage space of the non volatile memory device as system memory;

iii)    a controller to manage, upon a power down event, the transfer of information from the volatile memory device into a second portion of the storage space of the non volatile memory device [para 0114, 0115].

Regarding claim 14, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as system memory [para 0117, lines 5-6].

Regarding claim 16, Peddle et al. teaches wherein the memory card is configurable to implement the first portion of the storage space of the non volatile memory devices as mass storage [para 0041, lines 7-11].

Regarding claim 17, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as a cache [para 0041, lines 17-36].

Regarding claim 18, Peddle et al. teaches wherein the memory card is also configurable to implement the volatile memory device as a cache for the first portion of the storage space of the non volatile memory device [para 0041, lines 17-36].

Regarding claim 19, Peddle et al. teaches wherein the memory channel is a component within a multi-level system memory [para 0114;  bus channels move data between flash and RAM, which comprise multi-level memory system].

Regarding claim 20, Peddle et al. teaches wherein the non volatile memory device is implemented with one or more of: a phase change memory; a ferro-electric memory; a magnetic memory; a spin transfer torque based memory; a resistor memory; an Memristor memory; a universal memory; a programmable metallization cell memory; an amorphous cell memory; an Ovshinsky memory [para. 0029].

	Regarding claim 21, Peddle et al. teaches one or more of a network interface communicatively coupled to the one or more processors [Fig. 1; computer interface] , a battery communicatively coupled to the one or more processors, and a display communicatively coupled to the one or more processors.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddle et al. (US#2015/0046625) in view of Yerushalmi et al. (US#2013/0166819).

Regarding claim 3, Peddle et al. fails to teach wherein the memory card is also configurable to not use the first portion of the storage space of the non volatile memory device and implement the volatile memory device as system memory.  Yerushalmi et al. teaches wherein the memory card is also configurable to not use the first portion of the storage space of the non volatile memory device and implement the volatile memory device as system memory [Fig. 9; para 0028 and 0031, lines 1-7].  Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Peddle et al. and Yerushalmi et al. before them at the time the invention was made to modify the system of Peddle et al. to include the hibernation area of Yerushalmi et al., because then a separate area to store data related to just hibernation data within the already existent non-volatile memory may be used, as disclosed supra.

Regarding claim 15, Peddle et al. teaches wherein the memory card is also configurable to not use the first portion of the storage space of the non volatile memory device and implement the volatile memory device as system memory [Fig. 9; para 0028 and 0031, lines 1-7].  

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. teaches  a memory system including writing data from the cache portion of a volatile memory to a nonvolatile memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133